Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This communication is in response to Application No. 16/937,570 filed on 23 July 2020. The response filed 27 July 2022 amends claims 7, 10, and 11, withdraws claims 17-20, and presents arguments is hereby acknowledged. 	Claims 1-16 are presented for examination.

Response to Arguments
The response filed 27 July 2022 addresses the Drawing objections made on the 27 April 2022 Non-Final Rejection. Applicant arguments and amendments have been fully considered. Regarding the missing characters 250 and 700, Applicant amended the Drawings to remove these characters. This amendment is found persuasive. Regarding the missing characters 806, 812, 813, and 817, Applicant amended the Specification paragraphs 00105-00106 to recite scanner 806, peripheral controller 812, printer 813, and GPU 817. These amendments are found persuasive. Regarding the duplicate character “808,” Applicant amended the Drawings to recite Storage Device 808 and Display Controller 809. This amendment is found persuasive. Regarding the missing character “809,” Applicant amended the Drawings to recite Display Controller 809. This amendment is found persuasive. Therefore, all of the Drawing objections are hereby withdrawn.
The response filed 27 July 2022 addresses the 35 U.S.C. 112 rejections made on the 27 April 2022 Non-Final Rejection. Applicant arguments and amendments have been fully considered. Regarding the limitation of claim 7 having insufficient antecedent basis, Applicant amended the claim to recite the network introduced in claim 1. This amendment is found persuasive. Regarding the limitation of claim 10 having insufficient antecedent basis, Applicant amended the claim to recite a sum. This amendment is found persuasive. Regarding the limitation of claim 11 having insufficient antecedent basis, Applicant amended the claim to recite an average. This amendment is found persuasive. Therefore, all of the 35 U.S.C. 112 rejections are hereby withdrawn.

Independent Claim 1
On pages 11-12 of the response filed 27 July 2022, Applicant addresses the 35 U.S.C. 102 rejection made on the 27 April 2022 Non-Final Rejection. Applicant’s arguments, regarding the rejections under 35 U.S.C. 102, have been fully considered.
On pages 11-12, Applicant argues that Martinsen fails to teach or suggest “receiving at the communication device, via a network that comprises a communication link, an acknowledgement packet transmitted by the server, the acknowledgement packet comprising a transmit timestamp.” Applicant argues that Martinsen fails to explicitly disclose “an acknowledgement packet.” Further, Applicant argues that the “acknowledgement message” would be interpreted according to its plain meaning and its common use in the pertinent art as a message sent to confirm the receipt of a data packet. Even further, Applicant argues that a disposable packet cannot be reasonably interpret as an acknowledgement packet.  	Examiner respectfully disagrees and finds this argument unpersuasive. First, the Applicant’s specification does not provide an explicit definition of the “acknowledgement packet.” According to MPEP 2111, examiner obliged to give the terms or phrases their broadest reasonable interpretation definition, consistent with the specification, and awarded by one of an ordinary skill in the art unless applicant has provided some indication of the definition of the claimed terms or phrases. As per the Network Encyclopedia, an acknowledgement is defined as “any transmission from a receiving station to a transmitting station communicating that the transmitted data has been received without errors.” Second, Martinsen discloses an acknowledgement packet. Martinsen is directed to testing an additional communication path. In paragraph 0027, endpoint 101a transmits disposable packets. In paragraph 0028, endpoint 101a receives a transmission parameter in response to the transmitted disposable packet. Examiner interprets the received transmission parameter as the received acknowledgement packet of claim 1. This interpretation is supported by the language of paragraph 0028 which states “the transmission parameter may be an indication that the packets or frame arrived at the destination (e.g., acknowledgement message).” Therefore, Examiner finds this argument unpersuasive. 
On pages 11-12, Applicant argues that Martinsen fails to teach or suggest “receiving at the communication device, via a network that comprises a communication link, an acknowledgement packet transmitted by the server, the acknowledgement packet comprising a transmit timestamp.” Applicant argues that Martinsen fails to explicitly disclose a “transmit timestamp.” Further, Applicant argues that a person having ordinary skill in the art would not interpret the acknowledgement message as comprising the first timestamp.  	Examiner respectfully disagrees and finds this argument unpersuasive. Martinsen, in paragraph 0027, discloses an endpoint 101a that transmits disposable packets. In paragraph 0028, endpoint 101a receives a transmission parameter in response to the transmitted disposable packet. Specifically, paragraph 0028 states “the round-trip time value may describe the total time for the disposable packet to reach the endpoint 101b and the transmission parameter to be returned to the endpoint 101a.” Examiner interprets the total time for a round trip to comprise a starting time and an ending time, wherein the starting time is the transmit timestamp. This interpretation is further supported by 0041 of Martinsen which states “the endpoint 101a records a first timestamp for the transmission of the frame 125” and “the endpoint 101a may calculate a round trip time based on the first timestamp and the receipt of the acknowledgement message.” Thus, Examiner finds Martinsen discloses “the acknowledgement packet comprising a transmit timestamp” when the transmission parameter includes a round trip time value based on a first/transmit timestamp. Therefore, Examiner finds this argument unpersuasive.
On pages 11-12, Applicant argues that Martinsen fails to teach or suggest “determining, by the communication device, an arrival time of the acknowledgement packet.” Applicant argues that “nowhere does Martinsen disclose that the arrival time of the acknowledgment message is somehow used together with a timestamp in order to derive the round-trip time.” 	Examiner respectfully disagrees and finds this argument unpersuasive. Martinsen, in paragraph 0028, discloses endpoint 101a receives a transmission parameter in response to the transmitted disposable packet. Specifically, paragraph 0028 states “the round-trip time value may describe the total time for the disposable packet to reach the endpoint 101b and the transmission parameter to be returned to the endpoint 101a.” Examiner interprets the total time for a round trip to comprise a starting time and an ending time, wherein the ending time is the arrival time of the acknowledgement packet. This interpretation is further supported by the timestamps of paragraph 0041 of Martinsen which states “the endpoint 101a may calculate a round trip time based on the first timestamp and the receipt of the acknowledgement message.” Thus, Examiner finds Martinsen discloses “determining, by the communication device, an arrival time of the acknowledgement packet” when the receipt of the acknowledgement message is used to calculate a round trip time value. Therefore, Examiner finds this argument unpersuasive.

Dependent Claims 2-16
On pages 11-13 of the response filed 27 July 2022, Applicant addresses the 35 U.S.C. 102 and 103 rejections made on the 27 April 2022 Non-Final Rejection. Applicant submits that these claims are allowable at least as depending from an allowable independent claim, and further in view of the amendments to the independent claims, and the comments provided above.  	As per the comments above, Examiner found the arguments unpersuasive.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, and 7 are rejected under 35 U.S.C. 102(1)(a) as being anticipated by US PGPUB 2015/0381455 A1 to Martinsen.
Regarding Claim 1, Martinsen discloses a method for periodically monitoring communication link performance: 	transmitting packets from a communication device to a server (FIG. 1 and 0028 provides for transmitting disposable packets from endpoint 101a to server 103);  	receiving at the communication device, via a network that comprises a communication link, an acknowledgement packet transmitted by the server (0023, 0028, and 0041 provides for receiving at endpoint 101a via a network that comprises a communication path, a transmission parameter acknowledgement message), the acknowledgement packet comprising a transmit timestamp (0028 and 0041 provides for the transmission parameter acknowledgement message comprises the receipt of acknowledgement message indicates frame arrival);  	determining, by the communication device, an arrival time of the acknowledgement packet (0028 and 0041 provides for determining, by endpoint 101a, an amount of time for the transmission parameter acknowledgement message to be returned via the receipt of the transmission parameter acknowledgement message);  	using the arrival time and the transmit timestamp to derive a communication performance metric (0028 and 0066 provides for determining a round trip time value for a performance report);  	determining whether a trigger condition has been met (0068 provides for determining whether a minimum performance value has been met in the performance report); and  	in response to the trigger condition being met, triggering a performance measurement associated with the communication link (0066 and 0069 provides for in response to the value in the performance report not meeting the minimum performance value, triggering a second disposable frame associated with the communication path).
Regarding Claim 5, Martinsen discloses the method according to claim 1, wherein the communication performance metric comprises one of a queue delay, a latency, a round-trip-time (0028 and 0066 provides for determining a round trip time value for a performance report), a probability of error, a lower bound of downstream throughput, or a probability that a downstream throughput is below a threshold defined by a minimum downstream throughput associated with a service.
Regarding Claim 7, Martinsen discloses the method according to claim 1, wherein two or more agents that share a same network aggregation unit initiate an Internet speed test to test a connection between the network aggregation unit and the network (FIG. 3, 0035, 0041, and 0058 provides for wherein two or more interfaces 111/agents that share a same endpoint 101a initiate a speed test over the Internet to test a communication path/connection between the endpoint and the Internet).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Martinsen as applied to claim 1 above, and further in view of US PGPUB 2016/0150421 A1 to Li et al.
Regarding Claim 2, Martinsen discloses the method according to claim 1. 	Martinsen doesn’t explicitly disclose in order to reduce a degradation in payload traffic performance, delaying triggering until a payload traffic in a gateway satisfies a threshold. 	Li, in a similar field of endeavor, discloses in order to reduce a degradation in payload traffic performance, delaying triggering until a payload traffic in a gateway satisfies a threshold (0032 and 0059 provides for in response to performance degradation in traffic, increasing delay until traffic in a virtual service-specific serving gateway against a threshold level of degradation). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Li for increasing delay and comparing it to threshold levels of degradation. The degradation thresholds of Li, when implemented with the stream optimization of the Martinsen system, will allow one of ordinary skill in the art to adapt provisioning in order to change the number of physical paths in a system. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the degradation thresholds of Li with the stream optimization of the Martinsen system for the desirable purpose of optimizing the flow of traffic in a system.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Martinsen as applied to claim 1 above, and further in view of US PGPUB 2019/0230017 A1 to Wolf et al.
Regarding Claim 3, Martinsen discloses the method according to claim 1. 	Martinsen doesn’t explicitly disclose wherein the performance measurement comprises an upstream or downstream throughput performance measurement that comprises transferring a file between a speed test server and the communication device. 	Wolf, in a similar field of endeavor, discloses wherein a performance measurement comprises an upstream or downstream throughput performance measurement that comprises transferring a file between a speed test server and a communication device (FIG. 9, 0091, and 0117 provides for bidirectional, i.e. upstream and downstream, performance measurement that comprises transferring data between an ISP speed test server and CPE). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Wolf for performing bidirectional speed tests. The speed tests of Wolf, when implemented with the stream optimization of the Martinsen system, will allow one of ordinary skill in the art to test the upstream and downstream flow in order to report upload and download statistics. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the speed tests of Wolf with the stream optimization of the Martinsen system for the desirable purpose of determining network performance.
Regarding Claim 4, the Martinsen/Wolf system discloses the method according to claim 3, wherein a proxy server is embedded in a gateway that allows LAN devices to connect to the speed test server without requiring that each LAN device perform a NAT traversal operation (Wolf, FIG. 5, 0061, and 0152 provide for a gateway that allows 106 that allows Home devices to connect to a speed test server). 	Same motivation as claim 3.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Martinsen as applied to claim 1 above, and further in view of US PGPUB 2015/0127853 A1 to Roskind et al.
Regarding Claim 6, Martinsen discloses the method according to claim 1. 	Martinsen doesn’t explicitly disclose further comprising, in response to determining that no prior knowledge about a NAT binding timeout exists: triggering at different periods, monitoring acknowledgement packets from the server; and determining a periodicity with which the communication device receives the acknowledgement packets from the server. 	Roskind, in a similar field of endeavor, discloses in response to determining that no prior knowledge about a NAT binding timeout exists (0052 provides for determining that NAT binding was removed):  	triggering at different periods, monitoring acknowledgement packets from the server (0049 provides for periodically triggering monitoring packets); and  	determining a periodicity with which the communication device receives the acknowledgement packets from the server (0049, 0051, and 0057 provides for re-establishing the NAT binding). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Roskind for re-establishing NAT binding. The NAT binding re-establishment of Roskind, when implemented with the stream optimization of the Martinsen system, will allow one of ordinary skill in the art to test the round trip of a packet in order to determine successful transmissions. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the NAT binding re-establishment of Roskind with the stream optimization of the Martinsen system for the desirable purpose of determining network performance.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Martinsen as applied to claim 1 above, and further in view of US PGPUB 2017/0171054 A1 to Howcroft.
Regarding Claim 8, Martinsen discloses the method according to claim 1, wherein, in response to the trigger condition being met (0066 and 0069 provides for in response to the value in the performance report not meeting the minimum performance value, triggering a second disposable frame), two or more agents that are coupled to a gateway or CPE simultaneously initiate the Internet speed test (FIG. 3 and 0022 provides for two or more interfaces 111/agents that are couple to endpoint 101a initiate an Internet speed test). 	Martinsen doesn’t explicitly disclose wherein the Internet speed test are simultaneous. 	Howcroft, in a similar field of endeavor, discloses a gateway or CPE simultaneously initiate the Internet speed test (0039 provides for a residential gateway concurrent initiating speed tests). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Howcroft for concurrent speed tests. The concurrent speed tests of Howcroft, when implemented with the stream optimization of the Martinsen system, will allow one of ordinary skill in the art to perform multiple speed tests at the same time in order to test multiple paths. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the concurrent speed tests of Howcroft with the stream optimization of the Martinsen system for the desirable purpose of testing pathways in a network and determining network performance.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Martinsen as applied to claim 1 above, and further in view of US PGPUB 2018/0206136 A1 to Chow et al.
Regarding Claim 9, Martinsen discloses the method according to claim 1. 	Martinsen doesn’t explicitly disclose coordinating a plurality of Internet speed triggers corresponding to a plurality of test servers to detect both a location of a network problem and an SLA violation. 	Chow, in a similar field of endeavor, discloses coordinating a plurality of Internet speed triggers corresponding to a plurality of test servers (0027 and 0043 provides for a plurality of QoS test triggers corresponding to a test server) to detect both a location of a network problem and an SLA violation (0152-0153 provides for detect a wireless network 14 and violating SLAs). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Chow for executing speed tests based on QoS triggers. The speed tests of Chow, when implemented with the stream optimization of the Martinsen system, will allow one of ordinary skill in the art to perform speed tests based on triggers in order to identify possible service level agreement, or SLA, violations with a network. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the speed tests of Chow with the stream optimization of the Martinsen system for the desirable purpose of testing pathways in a network and determining network performance.

Claims 10-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Martinsen as applied to claim 1 above, and further in view of US PGPUB 2014/0140213 A1 to Raleigh et al.
Regarding Claim 10, Martinsen discloses the method according to claim 1. 	Martinsen doesn’t explicitly disclose comparing a metric associated with a user payload traffic speed to a sum of both an average speed of a payload traffic and the speed of a speed test traffic; and based on the comparison, determining whether throttling of Internet speed has likely been applied to a user payload traffic. 	Raleigh, in a similar field of endeavor, discloses comparing a metric associated with a user payload traffic speed to a sum of both an average speed of a payload traffic and the speed of a speed test traffic (0170 and 0187-0188 provides for comparing a QoS service measure associated with service usage monitoring information to the sum of unauthorized network speed average and service usage measure based on the test); and 	based on the comparison, determining whether throttling of Internet speed has likely been applied to a user payload traffic (0188 provides for based on the comparison, determining whether the policy controller has not controlled or throttling it down). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Raleigh for determining whether service usage activity is being throttled. The throttling of Raleigh, when implemented with the stream optimization of the Martinsen system, will allow one of ordinary skill in the art to evaluate service usage policies in order to identify mismatches between service usage and the associated policies with a network. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the throttling of Raleigh with the stream optimization of the Martinsen system for the desirable purpose of testing a network and identifying error conditions.
Regarding Claim 11, the Martinsen/Raleigh system discloses the method according to claim 10, further comprising, in response to determining that the metric is greater than an average of the sum of speed of the payload traffic and the speed of the speed test traffic, concluding that a specified download speed has not been met (Raleigh, 0092 and 0187-0188 provides for determining downloads). 	Same motivation as claim 10.
Regarding Claim 12, the Martinsen/Raleigh system discloses the method according to claim 10, further comprising selecting a sampling interval based on one or more line characteristics to capture a burst of the user payload traffic (Raleigh, 0227 and 0272 provides for a time interval based on an initial burst) or to mitigate an impact of a TCP slow start. 	Same motivation as claim 10.
Regarding Claim 13, the Martinsen/Raleigh system discloses the method according to claim 10, wherein determining whether throttling of Internet speed has been applied to the user payload traffic comprises one of detecting a burst of packet loss by a non-invasive speed test and determining that the user payload traffic would be substantially affected by transmitting additional packets between an agent and a server in a network (Raleigh, 0287 provides for adaptive throttle settings based on determining that the application traffic would be substantially affected additional packets from a larger stream/burst of packets), the non-invasive speed test results comprise one of packet pairing, a packet dispersion measurement, or a round-trip-time measurement. 	Same motivation as claim 10.
Regarding Claim 15, the Martinsen/Raleigh system discloses the method according to claim 10, further comprising, in response to determining that throttling of Internet speed has likely been applied to the user payload traffic (Raleigh, 0188 provides for determining that the policy controller is throttling it down) or a specified download speed has not been met, initiating an Internet speed test (Raleigh, 0170 provides for performing a test) that comprises downloading a file (Raleigh, 0092 and 0187-0188 provides for determining downloads). 	Same motivation as claim 10.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the Martinsen/Raleigh as applied to claim 10 above, and further in view of US PGPUB 2017/0324641 A1 to Ertugay et al.
Regarding Claim 14, the Martinsen/Raleigh system discloses the method according to claim 10. 	The Martinsen/Raleigh system doesn’t explicitly disclose wherein transmitting packets comprises using a Low Extra Delay Background Transport protocol to reduce a degradation of a user payload traffic performance caused by a throughput measurement. 	Ertugay, in a similar field of endeavor, discloses using a Low Extra Delay Background Transport protocol to reduce a degradation of a user payload traffic performance caused by a throughput measurement (0025 provides for the Low Extra Delay Background Transport protocol, i.e. LEDBAT, protocol). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Ertugay for utilizing the LEDBAT protocol. The LEDBAT protocol of Ertugay, when implemented with the stream optimization of the Martinsen/Raleigh system, will allow one of ordinary skill in the art to evaluate connections with other connections in order to identify the “minimum” delay observed on a connection. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the LEDBAT protocol of Ertugay with the stream optimization of the Martinsen/Raleigh system for the desirable purpose of observing a network.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over the Martinsen/Raleigh as applied to claim 10 above, and further in view of Chow et al.
Regarding Claim 16, the Martinsen/Raleigh system discloses the method according to claim 10. 	The Martinsen/Raleigh system doesn’t explicitly disclose further comprising using a machine learning method to extract features from one of the user payload traffic speed, a previous speed test result, and a non-invasive speed test result to estimate a likelihood that throttling of Internet speed has been applied to the user payload traffic. 	Chow, in a similar field of endeavor, discloses using a machine learning method to extract features from one of the user payload traffic speed, a previous speed test result, and a non-invasive speed test result (0068 and 0183 provides for using AI and Machine learning to analyze a previous speed test result) to estimate a likelihood that throttling of Internet speed has been applied to the user payload traffic (Examiner interprets this to be intended use). 	One of ordinary skill in the art before the effectively filed date of the claimed invention would have recognized the ability to utilize the teachings of Chow for utilizing Artificial Intelligence and Machine Learning in addition to data analysis. The machine learning methods of Chow, when implemented with the stream optimization of the Martinsen/Raleigh system, will allow one of ordinary skill in the art to analyze data in order to produce enhanced information for network planning. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to utilize the machine learning methods of Chow with the stream optimization of the Martinsen/Raleigh system for the desirable purpose of observing a network and network planning.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent 10,122,606 B1 to Korhonen discloses an observation time of an acknowledgement packet is treated as an acknowledgement timestamp.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHQUITA GOODWIN whose telephone number is (571)272-5477. The examiner can normally be reached M-F 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCHQUITA D GOODWIN/Primary Examiner, Art Unit 2459